DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 8, 10-14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 2013/0320986) in view of Miller (US 2017/0322258).

With regard to claim 1, Shiraishi teaches a method of operating an electrical assembly including a plurality of batteries (2 comprises a plurality of batteries), a switch assembly (31) including a plurality of switches (31A & 31B), one or more loads (6), and an electronic control unit (33), the method comprising: providing power from at least one of the plurality of batteries (2) to the one or more loads (6) (paragraph 0039 and 0045 teaches that all switches are closed before a switch failure diagnosis process is initiated); decoupling a switch (31A) of the plurality of switches from the plurality of batteries and/or the one or more loads (paragraph 0063 teaches that an open command is sent to the switch); and testing the decoupled switch; wherein the testing is conducted while the one or more loads are operating (paragraph 0063 & 0064 teach that one of the switches is open while current is being supplied from the battery to the load and that a test is conducted to the open switch to determine if the switch is working properly).  
Shiraishi does not teach that the testing is performed via a simulation unit connected to the ECU.  
Miller, in Figure 4, teaches a circuit interrupting device to provide and remove power from a power source to a load.  A control unit (16) is used to control a switch (50) which iis opened and closed to remove power (56) from a load (58).  Like Shiraishi, Miller teaches that the interrupter is tested to ensure that the device functions properly (paragraph 0022).  Miller further teaches that the circuit can comprise fault protection with the fault protection circuit being tested.  Miller teaches a simulation unit connected to the control unit to test the device to apply a simulated fault signal to the switch to open the switch and to determine if the switch opens (paragraphs 0030-0032)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shiraishi with Miller, by using a simulated fault signal to open the switches instead of simply applying an open signal, for the purpose of providing fault protection to the device and allowing the fault detection sensor to be tested as well as the switch itself.   

With regard to claims 2, 4, 5, 7, 8 & 10-13, Shiraishi in view Miller discloses the device of claim 1, and further discloses that the wherein the one or more loads include an electric motor of a vehicle and operating the one or more loads includes moving said vehicle via said electric motor while testing the decoupled switch (paragraph 0030) (re claim 2), wherein the sensor is configured to sense an output voltage of a first battery of the plurality of batteries (paragraph 0023 of Miller teaches that the protection sensor can be a voltage sensor) (re claim 4), wherein the testing includes generating a simulated malfunction in the electrical assembly to determine functionality of at least one of the decoupled switch and a sensor associated with the decoupled switch (Miller paragraphs 0030-0032) (re claim 5), wherein the ECU includes the simulation unit; the simulation unit is connected to a sensor associated with the switch; and the sensor is configured to operate the switch (Miller paragraphs 0030-0032) (re claim 7), wherein the simulation unit is configured to transmit a simulated voltage to the sensor (Miller paragraphs 0030-0032 teaches that the sensor can be a voltage sensor which would require a simulated voltage signal waveform) (re claim 8), the ECU is configured to obtain information relating to the decoupled switch indicating at least one of a status of the decoupled switch and a position of the decoupled switch (Shiraishi paragraph 0063 & 0064) (re claim 10), wherein the testing includes the ECU determining whether the decoupled switch is safe to test (Shiraishi first determines battery protection process in Fig. 2 before operating the switch test which would determine that the switch is safe test) (re claim 11), wherein the ECU is configured to measure a voltage associated with the decoupled switch (i) before decoupling the decoupled switch and (ii) after decoupling the decoupled switch and before sending a simulated signal to a sensor connected to the decoupled switch (Shiraishi in Figs. 2-6 teach that the voltage at the switches are taken at each of these steps) (re claim 12), wherein the ECU is configured to measure a current associated with the decoupled switch (i) before decoupling the decoupled switch and (ii) after decoupling the decoupled switch and before sending a simulated signal to a sensor connected to the decoupled switch (Shiraishi in Figs. 2-6 teach that the current readings at the switches are taken at each of these steps) (re claim 13).

With regard to claim 14, Shiraishi teaches an electrical assembly (1), comprising: a switch assembly (31); a sensor (35 & 36) connected to the switch assembly; an electronic control unit (34) connected to the switch assembly and the sensor; wherein the ECU is configured to selectively decouple switches of the switch assembly (paragraph 0063 teaches that an open command is sent to the switch); and the control unit is configured to test the decoupled switches via sending a signal to turn the switch off while other switches of the switch assembly provide power to a load for operating said load (paragraph 0063 & 0064 teach that one of the switches is open while current is being supplied from the battery to the load and that a test is conducted to the open switch to determine if the switch is working properly).  
Shiraishi does not teach a simulation unit connected to the switch assembly and the ECU wherein the simulation unit is configured to test the decoupled switches and/or the sensor via sending a simulated signal to the sensor.  
Miller, in Figure 4, teaches a circuit interrupting device to provide and remove power from a power source to a load.  A control unit (16) is used to control a switch (50) which iis opened and closed to remove power (56) from a load (58).  Like Shiraishi, Miller teaches that the interrupter is tested to ensure that the device functions properly (paragraph 0022).  Miller further teaches that the circuit can comprise fault protection with the fault protection circuit being tested.  Miller teaches a simulation unit connected to the switch assembly and the ECU wherein the simulation unit is configured to test the decoupled switches and/or the sensor via sending a simulated signal to the sensor (paragraphs 0030-0032)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shiraishi with Miller, by using a simulated fault signal to open the switches instead of simply applying an open signal, for the purpose of providing fault protection to the device and allowing the fault detection sensor to be tested as well as the switch itself.   

With regard to claim 17, Shiraishi in view of Miller discloses the device of claim 17, and further discloses that the ECU is configured to receive and transmit information about a status of the switch assembly (Shiraishi teaches that the control unit 34A transmits and receives information about the status to the memory 34B in paragraph 0054).

Claims 3, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Miller as applied to claims 1 & 14 above, and further in view of Paul (US 5,513,062).

With regard to claim 3, Shiraishi in view of Miller teaches the device of claim 1.  
Shiraishi in view of Miller does not teach that the testing includes providing at least one of an under-voltage and over-voltage condition to a sensor associated with the decoupled switch.  
Paul teaches a system which monitors the power supply for fault conditions.  The monitoring system is tested by sending simulated fault conditions similar to the system taught by Miller.  It is further taught that the simulated signals comprise undervoltage or overvoltage signals (column 3, lines 9-11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shiraishi in view of Miller with Paul, by sending undervoltage or overvoltage simulation signals to the sensors as taught by Paul, for the purpose of ensuring that the system is protected from both kinds of voltage faults.   	

With regard to claims 15 & 16, Shiraishi in view of Miller teaches the device of claim 14.  
Shiraishi in view of Miller does not teach that the simulated signal includes an under-voltage signal (re claim 15), wherein the simulated signal includes an over-voltage signal (re claim 16),
Paul teaches a system which monitors the power supply for fault conditions.  The monitoring system is tested by sending simulated fault conditions similar to the system taught by Miller.  It is further taught that the simulated signals comprise undervoltage or overvoltage signals (column 3, lines 9-11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shiraishi in view of Miller with Paul, by sending undervoltage or overvoltage simulation signals to the sensors as taught by Paul, for the purpose of ensuring that the system is protected from both kinds of voltage faults.   

Allowable Subject Matter
Claims 6, 9 & 18-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the electrical assembly including a first sensor connected to and configured to operate a first switch of the plurality of switches, a second sensor connected to and configured to operate a second switch of the plurality of switches, a third sensor connected to and configured to operate a third switch of the plurality of switches, and a fourth sensor connected to and configured to operate a fourth switch of the plurality of switches.

Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the one or more loads including at least two loads; and the testing is conducted while the at least two loads are operating and provided with a redundant power supply via the plurality of batteries and switches of the switch assembly other than the decoupled switch.

Claim 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest an electrical assembly comprising all the features as recited in the claims and in combination with a first switch of the switch assembly being connected to a first battery, a second switch of the switch assembly is connected to a second battery, and a third switch and a fourth switch of the switch assembly are connected to a third battery.

Claims 19 & 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 18 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (US 2021/0018564) and Song (US 2021/0041502) teach battery switching systems with similarities to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/            Primary Examiner, Art Unit 2839